                         UNITED STATES DISTRICT COURT

                                DISTRICT OF NEVADA

                                            ***
UNITED STATES DISTRICT COURT,                     Case Nos. 3:12-cr-00124-LRH
                                                            3:14-cr-00021-LRH
                               Plaintiff,
                                                  MINUTE ORDER
       v.
                                                  November 26, 2018
RAFAEL NAVARRO-GARCIA,

                            Defendant.




PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:       NONE APPEARING                 REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                   NONE APPEARING
COUNSEL FOR DEFENDANT(S):                   NONE APPEARING
MINUTE ORDER IN CHAMBERS:
     It having come to the court’s attention that defendant Rafael Navarro-Garcia is
deceased (as of March 2, 2017), the arrest warrant issued on December 16, 2016, should
be quashed. Good cause appearing,

     IT IS HEREBY ORDERED that the December 16, 2016 warrant is QUASHED (ECF
No. 67 in 3:12-cr-124, and ECF No. 35 in 3:14-cr-21).

     IT IS SO ORDERED.
                                                  DEBRA K. KEMPI, CLERK

                                                  By:          /s/

                                                             Deputy Clerk
